      Case: 4:19-cr-00633-CDP Doc. #: 2 Filed: 08/08/19 Page: 1 of 4 PageID #: 7
                                                                                               lFHl~\DJ
                                                                                             AUG   =:'. 8:2019
                                   UNITED STATES DISTRICT COURT                             U.S. DISTRICT COURl
                                   EASTERN DISTRICT OF MISSOURI                           EASTERN DISTRICT OF M0
                                                                                                ST. LOUIS
                                         EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
              Plaintiff,                              )
                                                      )
 v.                                                   )

 RAYCE LANDON SHURTZ,
                                                      )
                                                      )
                                                                 4:19CR00633 CDP/NCC
                                                      )
              Defendant.                              )

                                                 INDICTMENT

                                                  COUNT I

         The Grand Jury charges that:

At all times pertinent to the charges. in this indictment:

         1.        Federal law defined the term

                   (a)     "minor" to mean any person under the age of eighteen years ( 18 U.S. C. §

                           2256(1));

                  '(b)     "sexually explicit conduct" to mean actual or simulated--

                           (i)     sexual intercourse, including genital-genital, anal-genital, oral-·

                                   genital, oral-anal, whether between persons of the same or opposite

                                   sex,

                           qi)     bestiality,

                           (iii)   masturbation,

                           (iv)    sadistic or masochistic abuse, or

                           (v)     lascivious exhibition of the anus, genitals or pubic area of any

                                   person (18 U.S.C. §2256(2)(A));

                                                      1
   Case: 4:19-cr-00633-CDP Doc. #: 2 Filed: 08/08/19 Page: 2 of 4 PageID #: 8




                (c)      "computer" to mean an electronic, magnetic, optical, electrochemical or

                         other high speed data processing device performing logical, arithmetic or

                         storage functions, including any data storage facility or communications

                         facility directly related to or operating in conjunction with such device.

                         (18 U.S.C.§ 2256(6));

                (d)      "child pornography" to mean any visual depiction, including any

                         photograph, film, video, picture, or computer or computer-generated

                         image or picture, whether made or produced by electronic, mechanical, or

                         other means, of sexually explicit conduct, where--

                         (A)    the production of such visual depiction involves the use of a minor

                                engaging in sexually explicit conduct; or

                         (C)    such visual depiction has been created, adapted, or modified to

                                appear that an identifiable minor is engaging in sexually explicit

                                conduct. (18 U.S.C.§2256(8)).

        2.      The "Internet" was, and is, a computer communications network using interstate
                                                                              -
and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.      Between on or about June 1, 2017, and on or about November 7, 2018, within the

Eastern District of Missouri and elsewhere,

                                   RAYCE LANDON SHURTZ,
                                            c
the defendant herein, knowingly received images of child pornography using any means or

facility of interstate and foreign commerce, that is, the defendant received graphic image files via

the Internet which contained child pornography, including, but not limited to, the following:

                                                   2
   Case: 4:19-cr-00633-CDP Doc. #: 2 Filed: 08/08/19 Page: 3 of 4 PageID #: 9




               a.      "Nablot Sucker.mp4," a graphic video file that depicts, in part, a

                       prepubescent minor male performing oral sex on a male;

               b.      "JB159.mp4," a graphic video file that depicts, in part, a prepubescent

                       minor female in a lascivious display of her genitals; and

               c.      "Nablot 2.mp4," a graphic video file that depicts, in part, s.omeone

                       inserting their finger into the rectum of a prepubescent minor female and

                       prepubescent minor children engaged in sexual activity;

In violation of Title 18, United States Code, Sections 2252A(a)(2).

                                             COUNT II

       The Grand Jury further charges that:

        1. The allegations contained in para~raphs one and two of Count I of this Indictment are

incorporated by reference as if fully set forth herein.

       2. Between on or about October 1, 2018, and on or about November 7, 2018, within the

Eastern District of Missouri and elsewhere,

                                  RAYCE LANDON SHURTZ,

the defendant herein, did knowingly possess material that contained images and videos of child

pornography that were produced using material that traveled in interstate and foreign commerce,

to wit, a Western Digital external hard drive that was produced in Malaysia and, therefore,

traveled in interstate and foreign commerce, and said hard drive contained child pornography,

including, but not limited to, the following:

        a. "PEDO-preteen lOyo,fucki.mpg," a graphic video file that depicts, in part, a male

           engaged in sexual intercourse with a prepubescent minor female;



                                                   3
   Case: 4:19-cr-00633-CDP Doc. #: 2 Filed: 08/08/19 Page: 4 of 4 PageID #: 10




       b. "videofree.wmv," a graphic video file that depicts, in part, a prepubescent minor

           female in a lascivious display of her genitals; and

       c. "Child_7Yo_ l .avi," a graphic video file that depicts, in a part, a male engaged in

           sexual intercourse with a prepubescent minor female;

In violation of Title 18, United States Code, Section 2252A(a)(5)(B).



                                                     A TRUE BILL.



                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney




ROBERT F. LIVERGOOD, #35432MO
Assistant United States Attorney




                                                 4
